                                                                                    FILED
UNITED STATES DISTRICT COURT
                                                                                    CLERK
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X          10:56 am, Sep 09, 2019
JANE MORALES, ERIC MORALES and                                             U.S. DISTRICT COURT
M.M., a minor, by her parents and Natural                             EASTERN DISTRICT OF NEW YORK
Guardians, JANE MORALES and ERIC                                           LONG ISLAND OFFICE
MORALES,

                                            Plaintiffs,
                                                                       ORDER
                 -against-                                             18-CV-3897 (SJF)(AYS)

VALLEY STREAM UNION FREE SCHOOL
DISTRICT 24, VALLEY STREAM UNION
FREE SCHOOL DISTRICT 24 BOARD OF
EDUCATION, VALLEY STREAM CENTRAL
HIGH SCHOOL DISTRICT and VALLEY
STREAM CENTRAL HIGH SCHOOL
DISTRICT BOARD OF EDUCATION,

                                             Defendants.
--------------------------------------------------------------X
FEUERSTEIN, District Judge:

        Pending before the Court is the Report and Recommendation of the Honorable Anne Y.

Shields, United States Magistrate Judge, dated August 14, 2019 (“the Report”), (1)

recommending that the motion of defendants Valley Stream Union Free School District 24,

Valley Stream Union Free School District 24 Board of Education, Valley Stream Central High

School District and Valley Stream Central High School District Board of Education

(collectively, “defendants”) seeking to dismiss the claims of plaintiffs Jane Morales, Eric

Morales and M.M., a minor, by her parents and natural guardians Jane Morales and Eric

Morales, against them pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure be

granted; and (2) advising, inter alia, (a) that “[a]ny written objections to th[e] Report . . . must be

filed . . . within fourteen (14) days of filing of th[e] [R]eport,” (Report at 12) (citing 28 U.S.C. §

636(b)(1) and Fed. R. Civ. P. 6(a) and Rule 72(b)), and (b) that “[f]ailure to file objections within

                                                             1
fourteen (14) days will preclude further review of th[e] [R]eport . . . either by the District Court

or Court of Appeals.” (Id.) (citing Thomas v. Arn, 474 U.S. 140, 145, 106 S. Ct. 466, 88 L. Ed.

2d 435 (1985); Caidor v. Onondaga Cnty., 517 F.3d 601, 604 (2d Cir. 2008)). A copy of the

Report was served upon counsel for all parties via ECF on August 14, 2019. (See Docket Entry

[“DE”] 19). No party has filed any timely objections to the Report, nor sought an extension of

time to do so. For the reasons set forth below, the Report is accepted in its entirety.



I.     Standard of Review

       Any party may serve and file written objections to a report and recommendation of a

magistrate judge on a dispositive matter within fourteen (14) days after being served with a copy

thereof. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). Any portion of such a report and

recommendation to which a timely objection has been made is reviewed de novo. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). The court, however, is not required to review the factual

findings or legal conclusions of the magistrate judge as to which no proper objections are

interposed. See Thomas, 474 U.S. at 150, 106 S. Ct. 466. Where a party “received clear notice of

the consequences of the failure to object” to a report and recommendation on a dispositive

matter, Frank v. Johnson, 968 F.2d 298, 300 (2d Cir. 1992) (quotations and citation omitted);

accord Mario v. P&C Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002); Small v. Sec’y of

Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989), his “failure to object timely to [that]

report waives any further judicial review of the report.” Frank, 968 F.2d at 16; see also Smith v.

Campbell, 782 F.3d 93, 102 (2d Cir. 2015); Caidor, 517 F.3d at 604.

       Nonetheless, the waiver rule is non-jurisdictional and, thus, the Court may excuse a

violation thereof “in the interests of justice.” Neita v. Precision Pipeline Sols., 768 F. App’x 12,

                                                      2
14 (2d Cir. Apr. 29, 2019) (summary order) (citing United States v. Male Juvenile (95-CR-1074),

121 F.3d 34, 39 (2d Cir. 1997)); see also DeLeon v. Strack, 234 F.3d 84, 86 (2d Cir. 2000).

“Such discretion is exercised based on, among other factors, whether the defaulted argument has

substantial merit or, put otherwise, whether the magistrate judge committed plain error in ruling

against the defaulting party.” Spence v. Superintendent, Great Meadow Corr. Facility, 219 F.3d

162, 174 (2d Cir. 2000); accord Neita, 768 F. App’x at 14.



II.    Review of Report

       Since no party has filed any timely objections to Magistrate Judge Shields’s Report, nor

sought an extension of time to do so, they have “waive[d] any further judicial review of the

findings contained in the [R]eport.” Spence, 219 F.3d at 174. As the Report is not plainly

erroneous, the Court will not exercise its discretion to excuse the parties’ default in filing timely

objections to the Report in the interests of justice. Accordingly, the Report is accepted in its

entirety and, for the reasons set forth therein, defendants’ motion pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure is granted to the extent that: (i) the claims of Eric Morales and

M.M. against defendants are dismissed in their entirety with prejudice for failure to state a claim

for relief; (ii) all claims against the Valley Stream Central High School District and the Valley

Stream Central High School District Board of Education are dismissed in their entirety with

prejudice for failure to state a claim for relief; (iii) the claims of Jane Morales that accrued more

than three (3) years prior to the date this action was commenced are dismissed in their entirety

with prejudice as time-barred; and (iv) the remaining claims of Jane Morales are dismissed in

their entirety without prejudice for failure to state a claim for relief, provided that Ms. Morales




                                                      3
file an amended complaint re-pleading those claims by no later than October 9, 2019, or her

claims will be deemed dismissed in their entirety with prejudice.



III.    Conclusion

        For the reasons set forth above, the Report is accepted in its entirety and, for the reasons

set forth therein, defendants’ motion pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure is granted to the extent that: (i) the claims of Eric Morales and M.M. against

defendants are dismissed in their entirety with prejudice for failure to state a claim for relief; (ii)

all claims against the Valley Stream Central High School District and the Valley Stream Central

High School District Board of Education are dismissed in their entirety with prejudice for failure

to state a claim for relief; (iii) the claims of Jane Morales that accrued more than three (3) years

prior to the date this action was commenced are dismissed in their entirety with prejudice as

time-barred; and (iv) the remaining claims of Jane Morales are dismissed in their entirety without

prejudice for failure to state a claim for relief, provided that Ms. Morales file an amended

complaint re-pleading those claims by no later than October 9, 2019, or her claims will be

deemed dismissed in their entirety with prejudice.


SO ORDERED.

                                                ______/s/ Sandra J. Feuerstein_______
                                                SANDRA J. FEUERSTEIN
                                                United States District Judge

Dated: September 9, 2019
       Central Islip, New York




                                                       4
